       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 1 of 29



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                            NORTHERN DIVISION

____________________________________
                                    )
      UNITED STATES                 )
                                    )
                                    )         Case No. ELH-18-CR-072
            v.                      )
                                    )
                                    )
      MARVIN WISE,                  )
                                    )
            Defendant.              )
____________________________________)

     MOTION FOR ORDER GRANTING COMPASSIONATE RELEASE AND
      MODIFYING SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

      Marvin Wise, through undersigned counsel, respectfully moves this Honorable

Court to grant his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)

based on “extraordinary and compelling reasons” presented by the COVID-19

pandemic. Mr. Wise, who is almost 60, has a combination of underlying serious

health conditions—including diabetes, heart disease, kidney disease, and asthma—

that make him exceptionally vulnerable to COVID-19. Mr. Wise has virtually all of

the most serious COVID-19 risk factors identified by medical authorities. He falls

into every group urged to take the maximum precautions against contracting the

coronavirus. It is not safe for Mr. Wise to remain in prison, where he is unable to

isolate himself or maintain a controlled, sanitary environment. In addition, Mr. Wise

was erroneously sentenced as a career offender, despite the fact that he clearly is not

one, under controlling Fourth Circuit precedent. As a result, he likely is serving a

longer sentence than is appropriate under § 3553(a). For both of these reasons, we
                                          1
       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 2 of 29



ask the Court to issue an order modifying Mr. Wise’s sentence to reduce his term of

incarceration to time served and to require him to serve an additional period of time

on home confinement.

                             STATEMENT OF FACTS

      Marvin Wise pled guilty on April 29, 2019, to one count of Conspiracy to

Distribute Heroin, in violation of 21 U.S.C. § 846. He pled guilty pursuant to a

written plea agreement that stipulated that he was a career offender. Dkt. No. 137.

Mr. Wise admitted to playing a relatively small role in a nonviolent drug conspiracy.

On July 23, 2019, this Court sentenced Mr. Wise to 72 months of imprisonment,

followed by three years of supervised release. Dkt. No. 156 (Judgment).

      Mr. Wise is currently serving his sentence at Allenwood Low FCI (a low-

security prison) in Allenwood, Pennsylvania. His projected release date, according to

the Bureau of Prisons, is just over four years away: June 22, 2024. The Court

recommended that the Bureau of Prisons (BOP) designate Mr. Wise to serve his

sentence at FCI Butner, which houses the closest Federal Medical Center to

Baltimore, but BOP did not do so.

      Mr. Wise, who will turn 60 in July, suffers from an array of serious chronic

medical conditions, including diabetes, heart disease, hypertension, kidney disease,

asthma, and arthritis. While on pretrial release in this case, Mr. Wise was diagnosed

with kidney cancer. As a result, he underwent surgical removal of one kidney. Mr.

Wise has also suffered three heart attacks, including one after sentencing in 2019,

while in transit to BOP. He requires a host of medications and specialized treatment

to manage his numerous medical conditions.
                                         2
          Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 3 of 29



         Mr. Wise filed a pro se motion asking this Court for compassionate release

based on his medical conditions. His motion, dated March 27, 2020, was docketed on

March 30, 2020. Dkt. No. 165. Shortly thereafter, Mr. Wise filed an administrative

request for compassionate release with the institution where he is incarcerated. The

Warden denied Mr. Wise’s request for compassionate release on April 15, 2020. 1

Thus, Mr. Wise has satisfactorily pursued his administrative remedies, as required

by 18 U.S.C. § 3582(c)(1)(A).

                                 LEGAL BACKGROUND

      A. Compassionate Release Before the First Step Act

         On December 21, 2018, the President signed into law the First Step Act, which,

among other things, made significant changes to the statute governing compassionate

release, 18 U.S.C. § 3582(c)(1)(A)(i). The statute was first enacted as part of the

Comprehensive Crime Control Act of 1984 to serve as a “safety valve” to enable judges

to assess whether a sentence reduction was warranted by factors that previously

would have been addressed through the abolished parole system. S. Rep. No. 98-225,

at 121 (1983). “This legislative history demonstrates that Congress, in passing the

Comprehensive Crime Control Act of 1984, intended to give district courts an

equitable power to employ on an individualized basis to correct sentences when

‘extraordinary and compelling reasons’ indicate that the sentence initially imposed

on any individual no longer served legislative objectives.” United States v. Millan,

No. 91-CR-685 (LAP), 2020 WL 1674058, at * 5 (S.D.N.Y. Apr. 6, 2020).




1
    A copy of the Warden’s denial letter is attached as Exhibit A.
                                              3
       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 4 of 29



      The compassionate release statute empowers courts to reduce a defendant’s

sentence whenever “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i). Congress delegated to the U.S. Sentencing Commission

(“Commission”) the responsibility of defining what were “extraordinary and

compelling reasons.” See 28 U.S.C. § 994(t) (“The Commission . . . shall describe what

should be considered extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples.”). However, it was

not until 2007, more than two decades after the statute was enacted, that the

Commission responded. It issued a guideline stating that “extraordinary and

compelling reasons” include medical conditions, age, family circumstances, and

“other reasons.” U.S.S.G. § 1B1.13, comm. n.1(A).

      As originally enacted, the statute left sole discretion for filing compassionate

release motions with the Director of the Bureau of Prisons. During the span of more

than three decades, the BOP rarely filed motions on behalf of inmates who met the

eligibility criteria. The Office of the Inspector General for the Department of Justice

concluded in 2013 that “[t]he BOP does not properly manage the compassionate

release program, resulting in inmates who may be eligible candidates for release not

being considered.” 2



2 Dep’t of Justice, Office of the Inspector General, The Federal Bureau of Prisons’
Compassionate Release Program (April 2013), at 11, available at
https://oig.justice.gov/reports/2013/ e1306.pdf. See also Dep’t of Justice, Office of the
Inspector General, The Impact of an Aging Inmate Population on the Federal Bureau
of Prisons (May           2015),   at    51, available      at https://oig.justice.gov/
reports/2015/e1505.pdf#page=1 (“Although the BOP has revised its compassionate
release policy to expand consideration for early release to aging inmates, which could
help mitigate the effects of a growing aging inmate population, few aging inmates
                                            4
       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 5 of 29



   B. Compassionate Release After the First Step Act

      Through the First Step Act, Congress sought to resuscitate compassionate

release by, inter alia, allowing defendants to directly petition courts for relief, rather

than leaving that power solely in the hands of the BOP. See 18 U.S.C. § 3582(c)(1)(A).

The compassionate release statute, as amended by the First Step Act, authorizes

courts to grant relief whenever “extraordinary and compelling reasons” warrant a

reduction, consistent with the sentencing factors outlined in 18 U.S.C. § 3553(a) and

applicable policy statements issued by the Commission—regardless of the BOP’s

position. Thus, courts no longer need to await a motion by the BOP to consider a

defendant for compassionate release. “[U]nder the amended statute, a court may

conduct such a review also ‘upon motion of the defendant,’ if the defendant has

exhausted all administrative remedies to appeal the BOP’s failure to bring a motion,

or if 30 days has lapsed ‘from the receipt of such a request by the warden of the

defendant’s facility,’ whichever is earlier.” United States v. Decator, Crim. No. CCB-

95-0202, 2020 WL 1676219 (D. Md. Apr. 6, 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i);

Pub. L. 115-391, Title VI, § 603(b), Dec. 21, 2018, 132 Stat. 5239).

      Considering the First Step Act’s objective to increase courts’ flexibility to grant

compassionate release and minimize the BOP’s role in the process, courts are no

longer constrained by the BOP’s determination of when relief is warranted. This is

because those portions of the Commission’s policy statement delegating to the BOP

Director the power to decide what are “extraordinary and compelling reasons” are in



have been released under it.”); U.S.S.G. § 1B1.13, n.4 (admonishing BOP for its past
failure to pursue relief on behalf of eligible inmates).
                                             5
          Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 6 of 29



conflict with the amended statute.      See, e.g., United States v. Cantu, 2019 WL

2498923, at *3-4 (S.D. Tex. June 17, 2019) (vesting BOP with authority to determine

whether extraordinary and compelling reasons are present “no longer describes an

appropriate use of sentence-modification provisions and is thus not part of the

applicable policy statement binding the Court”); United States v. Ebbers, 2020 WL

91399, at *4 n.6 (S.D.N.Y. Jan. 8, 2020) (“[T]he First Step Act reduced the BOP’s

control    over   compassionate    release   and   vested   greater   discretion   with

courts. Deferring to the BOP would seem to frustrate that purpose.”).

      Indeed, the BOP’s unduly narrow view of eligibility for compassionate release

is reflected in the Warden’s letter denying Mr. Wise’s request for compassionate

release here (attached as Exhibit A). The denial letter applies rigid criteria that are

in conflict with the broad and flexible statutory directive of “extraordinary and

compelling circumstances.” 18 U.S.C. § 3582(c)(1)(A).

      Now that power lies where Congress intended: in the courts. And, in the

fifteen-month span since the First Step Act took effect, courts have significantly

expanded the scope of compassionate release, finding “extraordinary and compelling

reasons” in circumstances wholly apart from, or in combination with, the limited

factors on which the BOP narrowly relied (age, medical condition, and family needs):

      •     United States v. Decator, No. CCB-95-0202, 2020 WL 1676219 (D.
            Md. Apr. 6, 2020) (“While Sentencing Commission and BOP criteria
            remain helpful guidance, the amended § 3582(c)(1)(A)(i) vests courts
            with independent discretion to determine whether there are
            ‘extraordinary and compelling reasons’ to reduce a sentence. . . .
            Accordingly, pursuant to its independent discretion, the court finds
            that Decatur’s continued incarceration under a sentencing scheme
            that has since been substantially amended is a permissible


                                             6
Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 7 of 29



    ‘extraordinary and compelling’        reason   to   consider   him    for
    compassionate release.”)

•   United States v. Millan, No. 91-CR-685 (LAP), 2020 WL 1674058, at
    *15 (S.D.N.Y. Apr. 6, 2020) (“Mr. Millan’s extraordinary
    rehabilitation, together with his remorse and contrition, his conduct
    as model prisoner and man of extraordinary character, his leadership
    in the religious community at FCI Fairton, this dedication to work
    with at-risk youth and suicide prevent, and the support of BOP staff
    at FCI Fairton, including their opinion that if release, Mr. Millan
    would be a productive member of society and no danger to others,
    and the sentencing disparity that would result from further
    incarceration all constitute extraordinary and compelling reasons
    justifying a reduction in sentence.”)

•   United States v. Owens, No. 97-CR-2546-CAB, ECF No. 93 at 4 (S.D.
    Cal. Mar. 20, 2020) (“In the wake of the First Step Act, numerous
    courts have recognized the court can determine whether
    extraordinary and compelling reasons exist to modify a sentence —
    and may do so under the ‘catch all’ provision similar to that
    recognized in U.S.S.G. Manual § 1B1.13 n.1(D), that is, ‘an
    extraordinary and compelling reason other than, or in combination
    with, the reasons described in subdivisions (A) through (C)’ relating
    to prisoner health or family relations.” (citation and internal
    quotation marks omitted));

•   United States v. Redd, No. 1:97-cr-0006-AJT, 2020 WL 1248493, at
    *8 (E.D. Va. Mar. 16, 2020) (“[T]he Court joins other courts in
    concluding that a court may find, independent of any motion,
    determination or recommendation by the BOP Director, that
    extraordinary and compelling reasons exist based on facts and
    circumstances other than those set forth in U.S.S.G. § 1B1.13 cmt.
    n.1(A)-(C) . . . .”);

•   United States v. Perez, No. 88-10094-JTM, 2020 WL 1180719, at *2
    (D. Kansas Mar. 11, 2020) (“Since the passage of the First Step Act,
    however, a majority of federal district courts have found that the
    most natural reading of the amended § 3582(c) and § 994(t) is that
    the district court assumes the same discretion as the BOP director
    when it considers a compassionate release motion properly before it.
    . . . The United States agrees that this is the majority view. . . . As a
    majority of district courts have concluded, this court concludes that
    it has the authority to exercise the same discretion as the BOP when
    weighing a request for compassionate relief.” (internal citations and
    quotations marks omitted));

                                      7
Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 8 of 29



•   United States v. Young, No. 2:00-cr-0002-1, 2020 WL 1047815, at *6
    (M.D. Tenn. Mar. 4, 2020) (“Notwithstanding the statutory
    amendment, . . . the ‘catch-all’ provision in Application Note (1)(D)
    to U.S.S.G. § 1B1.13 still cross-references the BOP Director as the
    individual with authority to determine in a particular prisoner’s case
    the existence of another ‘extraordinary and compelling reason, other
    than, or in combination with, the reasons described in subdivisions
    (A) through (C).’ . . . As both parties recognize, however, the
    dependence on the BOP to determine the existence of an
    extraordinary and compelling reason . . . is a relic of the prior
    procedure that is inconsistent with the amendments implemented by
    the First Step Act. Although it does not appear that any federal
    circuit court of appeals has addressed this issue, a majority of the
    district courts that have considered the issue have likewise held,
    based on the First Step Act, that they have the authority to reduce a
    prisoner’s sentence upon the court’s independent finding of
    extraordinary or compelling reasons.”);

•   United States v. O’Bryan, No. 96-10076-03-JTM, 2020 WL 869475,
    at *2 (D. Kansas Feb. 21, 2020) (agreeing with “numerous courts”
    that have “recognized the court can determine whether
    extraordinary and compelling reasons exist to modify a sentence —
    and may do so under the ‘catch all’ provision similar to that
    recognized in U.S.S.G. Manual § 1B1.13 n.1(D), that is, ‘an
    extraordinary and compelling reason other than, or in combination
    with, the reasons described in subdivisions (A) through (C)’ relating
    to prisoner health or family relations”);

•   United States v. Maumau, No. 2:08-cr-0758-TC, 2020 WL 806121, at
    *3 (D. Utah Feb. 18, 2020) (“Thus, courts may, on motions by
    defendants, consider whether a sentence reduction is warranted for
    extraordinary and compelling reasons other than those specifically
    identified in the application notes to the old policy statement.”
    (citation and internal quotation marks omitted));

•   United States v. Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *3
    (N.D. Iowa Jan. 8. 2020) (“agree[ing] with those courts” that have
    concluded that “Guideline § 1B1.13 cmt. n.1 does not restrain a
    court’s assessment of whether extraordinary and compelling reasons
    exist to release a defendant”);

•   United States v. Valdez, No. 3:98-cr-0133-01-HRH, 2019 WL
    7373023, at *2 (D. Alaska Dec. 31, 2019) (“This court concludes that
    it is no longer bound to look to the director of the Bureau of Prisons
    for a definition of extraordinary and compelling reasons beyond
    application note 1(A) through (C)”);
                                      8
Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 9 of 29



•   United States v. Rodriguez, No. 17-cr-00021-WHO-1, 2019 WL
    6311388, at *7 (N.D. Cal. Nov. 25, 2019) (“This court follows the
    growing number of district courts that have concluded that, in the
    absence of applicable policy statements, courts ‘can determine
    whether any extraordinary and compelling reasons other than those
    delineated in U.S.S.G. 1B1.13 cmt. N.1 (A)-(C) warrant
    compassionate release.’”);

•   United States v. Urkevich, No. 8:03CR37, 2019 WL 6037391, at *3
    (D. Neb. Nov. 14, 2019) (“[T]his Court may use Application Note 1(D)
    as a basis for finding extraordinary and compelling reasons to reduce
    a sentence.”);

•   United States v. Walker, No. 1:11 CR 270, 2019 WL 5268752, at *2
    (N.D. Ohio Oct. 17, 2019) (“However, under subsection (D) of the
    note, the Court may also consider other ‘extraordinary and
    compelling reasons’ not specifically articulated.”);

•   United States v. Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019)
    (“[I]f the FSA is to increase the use of compassionate release, the
    most natural reading of the amended § 3582(c) and § 994(t) is that
    the district court assumes the same discretion as the BOP Director
    when it considers a compassionate release motion properly before
    it.”);

•   United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *5-
    6, 8-9 (M.D.N.C. June 28, 2019) (“[C]ourts may, on motions by
    defendants, consider whether a sentence reduction is warranted for
    extraordinary and compelling reasons other than those specifically
    identified in the application notes to the old policy statement.”);

•   United States v. Cantu-Rivera, No. H-89-204, 2019 WL 2578272, at
    *2 n.1 (S.D. Tex. June 24, 2019) (“Application Note 1 (D), as currently
    written, provides that such combination of circumstances will be ‘[a]s
    determined by the Director of the Bureau of Prisons.’ However, the
    current policy statement predates the enactment of the First Step
    Act and is not likely to be amended within the foreseeable future due
    to lack of a sufficient number of serving members of the Sentencing
    Commission. Because the current version of the Guideline policy
    statement conflicts with the First Step Act, the newly-enacted
    statutory provisions must be given effect.” (internal citation
    omitted)); and

•   United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *5
    (S.D. Tex. June 17, 2019) (“[T]he correct interpretation
    of § 3582(c)(1)(A)—based on the text, statutory history and structure,
                                     9
       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 10 of 29



         and consideration of Congress’s ability to override any of the
         Commission’s policy statements ‘at any time’—is that when a
         defendant brings a motion for a sentence reduction under the
         amended provision, the Court can determine whether any
         extraordinary and compelling reasons other than those delineated in
         U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant granting relief.” (internal
         citation omitted)).

      As these cases illustrate, now that courts are no longer constrained by the

BOP’s narrow interpretation of “extraordinary and compelling reasons,” they have

embraced their broad discretion under § 3582(c)(1)(A) to grant compassionate release.

                                   ARGUMENT

    A. The COVID-19 Pandemic, Which Poses Particular Dangers to Older and
       Medically Vulnerable Inmates, Presents “Extraordinary and Compelling
       Reasons” for Compassionate Release.

      On March 11, 2020, the World Health Organization (“WHO”) officially

classified the spread of COVID-19, the disease caused by the novel coronavirus, as a

pandemic. 3 On March 13, 2020, the President of the United States declared the

COVID-19 outbreak a national emergency under the National Emergencies Act, 50

U.S.C. §§ 1601 et seq. 4 Several days later, the White House issued guidance

recommending that gatherings of ten or more persons be canceled or postponed. 5



3WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March
11, 2020), available at https://bit.ly/2W8dwpS.
4The White House, Proclamation on Declaring a National Emergency Concerning the
Novel Coronavirus Disease (COVID-19) Outbreak (March 13, 2020), available at
https://www.whitehouse.gov/presidential-actions/proclemation-declaring
-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.
5Sheri Fink, White House Takes New Line After Dire Report on Death Toll, New
York Times (March 17, 2020), available at https://www.nytimes.com/2020/
03/17/us/coronavirus-fatality-rate-white-house.html?action=click&module=
Spotlight&pgtype=Homepage.
                                         10
          Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 11 of 29



          In the weeks since these pronouncements, COVID-19 has continued to spread

at an alarming rate. As of April 21, 2020, nearly 2.5 million people have been infected

globally and more than 171,000 people have died. In the United States, nearly

800,000 people have been infected and nearly 43,000 people have died. 6 (The

numbers, which increase sharply each day, almost certainly underrepresent the true

scope of the crisis in the U.S. considering the widespread unavailability of test kits to

detect the virus.) To stem the spread of the disease, the CDC has broadly advised

people to take basic preventive actions, such as avoiding crowds, staying 6 feet away

from others, keeping surfaces disinfected, and frequently washing their hands or

using hand sanitizer. 7

          At the same time, public health experts have warned that incarcerated

individuals “are at special risk of infection” and are “less able to participate in

proactive measures to keep themselves safe.” 8 Indeed, the conditions in BOP facilities

provide a uniquely hospitable environment for COVID-19 to spread. 9 Prior to March

13, 2020, when the BOP suspended visits for 30 days, inmates regularly engaged in


6  COVID-19       Coronavirus    Pandemic,        available    at   https://www.world-
ometers.info/coronavirusupdates.
7   Id.
8 “Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-
President Mike Pence, and Other Federal, State, and Local Leaders from Public
Health and Legal Experts in the United States” (March 2, 2020), at
https://bit.ly/2W9V6oS.
9 Joseph A. Bick, Infection Control in Jails and Prisons, Clinical Infectious Diseases
45(8): 1047-1055 (2007), available at https://doi.org/10.1086/521910; Vice, Sick Staff,
Inmate Transfers, and No Tests: How the U.S. is Failing Federal Inmates as
Coronavirus Hits (Mar. 24, 2020), available at https://www.vice.com/ en_us/
article/jge4vg/sick-staff-inmate-transfers-and-no-tests-how-the-us-is-failing-federal-
inmates-as-coronavirus-hits.
                                           11
       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 12 of 29



social, legal and medical visits with people in the community at a time when the novel

coronavirus already began to spread. 10 Currently, inmates must still share communal

living spaces, such as cells, recreation rooms, dining halls, libraries, and exercise

yards. To make matters worse, hand sanitizer, an effective disinfectant recommended

by the CDC to reduce transmission, is deemed forbidden “contraband” in BOP

facilities because of its alcohol content. 11

       Recognizing the unique risks that correctional facilities pose to inmates and

employees, members of Congress asked the BOP on March 19, 2020, to allow for the

immediate release of elderly, non-violent inmates. 12 The next week, Attorney General

Barr urged the BOP to prioritize home confinement for such vulnerable individuals. 13

On March 27, 2020, more than 400 former DOJ leaders, attorneys, and federal judges

sent an open letter to the President, asking that he take immediate action to reduce

the population in correctional facilities to prevent the catastrophic spread of COVID-

19, in particular by commuting the sentences of elderly and medically vulnerable




10  Federal Bureau of Prisons Covid-19 Action                   Plan,   available   at
https://www.bop.gov/resources/news/20200313_covid-19.jsp.
11 Keri Blakinger and Beth Schwarzapfel, How Can Prisons Contain Coronavirus
When Purell is Contraband?, ABA Journal (March 13, 2020), available at
https://www.abajournal.com/news/article/when-purell-is-contraband-how-can-
prisons-contain-coronavirus.
12 Letter of Representatives Jerrold Nadler and Karen Bass (March 19, 2020) (“DOJ
and BOP must also do all they can to release as many people as possible who are
currently behind bars and at risk of getting sick. Pursuant to 18 U.S.C. 3582(c)(1)(A),
the Director of the Bureau of Prisons may move the court to reduce an inmate’s term
of imprisonment for “extraordinary and compelling reasons.”).
13     https://www.themarshallproject.org/documents/6820452-Memorandum-from-
Attorney-General-to-BOP-re-Home.
                                                12
         Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 13 of 29



inmates who have already served a majority of their sentence. 14 The same day, dozens

of public health experts made a similar request, asking the President to commute the

sentences of elderly inmates, noting they are at the highest risk of dying from the

disease and pose the smallest risks to public safety. 15 On April 3, 2020, pursuant to

his authority under the CARES Act, Attorney General Barr directed the BOP to

expand the use of home confinement upon finding that “emergency conditions are

materially affecting the functioning of the Bureau of Prisons.” 16

         COVID-19 is now spreading rapidly within the Bureau of Prisons. According

to BOP’s most recent published data, 497 inmates and 319 staff have tested positive

for COVID-19. Twenty-two inmates have died. The disease has spread to at least 45

of the BOP’s prisons and 14 residential reentry centers (RRCs). 17 It is widely believed

that BOP’s published data significantly underreports the total number of cases with

its prisons, because of lack of testing and other factors. 18

         As the following illustrations demonstrate, despite the BOP’s best efforts to

take precautionary measures, it has been woefully unprepared to contain the virus’s




14  https://fairandjustprosecution.org/wp-content/uploads/2020/03/Letter-to-Trump-
from-DOJ-and-Judges-FINAL.pdf.
15   https://thejusticecollaborative.com/wp-content/uploads/2020/03/Public-Health-
Expert-Letter-to-Trump.pdf.
16   https://www.justice.gov/file/1266661/download.
17   https://www.bop.gov/coronavirus/ (last viewed April 21, 2020).
18See, e.g., Walter Pavlo, Bureau of Prisons Underreporting COVID-19 Outbreaks in
Prison, Forbes (April 1, 2020), at https://www.forbes.com/sites/walterpavlo/
2020/04/01/bureau-of-prisons-underreporting-outbreaks-in-prison/#e1b020d7ba32.
                                            13
         Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 14 of 29



spread. Indeed, the number of COVID-19 infections within the BOP has increased

precipitously over the past several weeks:

       Increase in Infections Among BOP Inmates & Staff Since March 20, 2020 19

                                   BOP Percentage    National Percentage
                       Number of                                           Number of National
              Date                  Increase Since     Increase Since
                       BOP Cases                                                Cases
                                      03/20/20            03/20/20

             3/20/20      2             0%                  0%                  18,747
             3/21/20      3             50%                 31%                 24,583
             3/23/20      6            200%                135%                 44,183
             3/24/20      9            350%                190%                 54,453
             3/26/20      18           800%                355%                 85,356
             3/27/20      27           1250%               451%                103,321
             3/29/20      38           1800%               651%                140,904
             3/30/20      52           2500%               772%                163,539
             3/31/20      59           2850%               892%                186,101
             4/1/20       94           4600%               1036%               213,144
             4/2/20      114           5600%               1176%               239,279
             4/3/20      141           6950%               1379%               277,205
             4/4/20      174           8600%               1526%               304,826
             4/5/20      197           9750%               1665%               330,891
             4/6/20      259          12850%               1897%               374,329
             4/7/20      313          15550%               1963%               386,800
             4/8/20      377          18750%               2140%               419,975
             4/9/20      408          20300%               2349%               459,165
             4/10/20     481          23950%               2527%               492,416
             4/11/20     520          25900%               2704%               525,704
             4/12/20     541          26950%               2860%               554,849
             4/13/20     589          29350%               2954%               572,587




19   See www.cdc.gov and https://coronavirus.jhu.edu/map.html.
                                          14
      Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 15 of 29



     35000%




     30000%




     25000%




     20000%




     15000%




     10000%




      5000%




         0%
        03/15/2020 03/20/2020 03/25/2020 03/30/2020 04/04/2020 04/09/2020 04/14/2020 04/19/2020

              BOP Percentage Increase Since 3/20/2020        National Percentage Increase Since 3/20/2020




      Amid this rapidly unfolding crisis, the universally recommended antidote is to

reduce the prison population by releasing those whose continued incarceration is not

necessary to protect the public, so that correctional institutions can better protect

those who need to stay incarcerated. And courts have begun to heed that call, ordering

the release of old and vulnerable inmates where the BOP has been unwilling or

unable to act with the required urgency.

                                                        15
       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 16 of 29



      For example, twice this Court has mentioned the threat of COVID-19 in

granting a motion filed under Section 404 of the First Step Act and reducing the

defendant’s sentence to time served. In United States v. Collins, Crim. No. 10-CCB-

0336, ECF 1038 (Mar. 30, 2020), this Court explained:

            Finally, the court must acknowledge the extraordinary
            circumstances present in the community as a result of the COVID-
            19 pandemic. It is well established by public health authorities that
            efforts should be made to permit social distancing and minimize
            the risks of transmission through close contact. While it has not
            been proffered that Collins has an underlying health condition
            which makes him more susceptible to the effects of the virus, and
            while the risks posed by a defendant’s continued residence in a
            detention facility do not necessarily mandate release when
            weighed against all the factors the court must consider, here we
            have, as described above, a non-violent drug offender who has
            already served a lengthy sentence and has been determined ready
            for community placement at the VOA. Collins has a home ready to
            receive him, where he can be placed on home confinement. While
            traditional location monitoring (an ankle bracelet) is not currently
            available, other methods of monitoring may be implemented in the
            discretion of the Probation Office.

See also United States v. Glover, Crim. No. JKB-08-0382, ECF No. 279 (D. Md. Apr.

13, 2020) (“The Court’s attention is particularly focused by the circumstance of the

COVID-19 virus being present in federal Bureau of Prisons (‘BOP’) facilities, which

makes consideration of the defendant’s request urgent. Therefore, if release is going

to occur, it should be done swiftly to account for this emergency.”)

      Courts nationwide recognize that, at least for some incarcerated persons,

COVID-19 represents “extraordinary and compelling reasons” warranting a

reduction in sentence under the compassionate release statute. A non-exhaustive list

includes:



                                             16
    Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 17 of 29



•   United States v. Hammond, No. 1:02-cr-294-BAH, ECF No. 51 (D.D.C. Apr. 16,
    2020) (granting compassionate release to defendant with age and health risk
    factors because, despite the government’s assurance that “BOP is prepared to
    deal with pandemics such as the coronavirus . . . 449 inmates and 280 BOP
    staff members have tested positive for the disease and sixteen inmates have
    already died”);

•   United States v. Tran, Crim. No. 08-0197-DOC, ECF No. 402 (C.D. Calif. Apr.
    10, 2020) (finding defendant’s asthma given the outbreak at FCI Oakdale
    “presents an extraordinary and compelling reason for compassionate release”);

•   United States v. Burrill, No. 17-cr-0491-RS-1, ECF No. 308 (N.D. Calif. Apr.
    10, 2020) (granting compassionate release because defendant, 75, “suffers from
    asthma, high blood pressure, high cholesterol, diabetes, diverticulosis, blood
    clots, hearing loss, glaucoma, cataracts, and lower back nerve pain,” placing
    him at a “heightened risk of becoming severely ill from COVID-19”);

•   United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *7
    (E.D. Pa. Apr. 10, 2020) (“Mr. Rodriguez’s circumstances—particularly the
    outbreak of COVID-19 and his underlying medical conditions that place him
    at    a    high   risk   should    he     contract    the    disease—present
    ‘extraordinary and compelling reasons’ to reduce his sentence.”);

•   United States v. Miller, No. 16-cr-20222-1, 2020 WL 1814084, at *4 (E.D. Mich.
    Apr. 9, 2020) (“Miller squarely fits the definition of an individual who has a
    higher risk of falling severely ill from COVID-19. . . . Therefore, the Court finds
    that extraordinary and compelling reasons exist for his immediate
    compassionate release.”);

•   United States v. Zukerman, No. 16 Cr. 194 (AT), 2020 WL 1659880, at *5
    (S.D.N.Y. Apr. 3, 2020) (“The Court also finds that Zukerman has set forth
    ‘extraordinary and compelling reasons’ to modify his sentence, 18 U.S.C.
    § 3582(c)(1)(A)(i), because of the great risk that COVID-19 poses to an elderly
    person with underlying health problems.”);

•   United States v. Colvin, No. 3:19-cr-179 (JBA), 2020 WL 1613943, at *4 (D.
    Conn. Apr. 2, 2020) (citing COVID-19 and defendant’s medical conditions and
    “conclud[ing]        that       Defendant           has       demonstrated
    extraordinary and compelling reasons justifying her immediate release”);

•   United States v. Edwards, No. 6:17-cr-00003, 2020 WL 1650406, at *5 (W.D.
    Va. Apr. 2, 2020) (concluding defendant “has demonstrated an extraordinary
    and compelling reason for his compassionate release” in light of COVID-19 and
    preexisting health conditions);


                                        17
       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 18 of 29



   •   United States v. Perez, No. 17-cr-0513-AT, ECF No. 98 (S.D.N.Y. Apr. 1, 2020)
       (finding defendant’s pre-existing medical condition combined with the risk of
       contracting COVID-19 at MDC Brooklyn constitutes “extraordinary and
       compelling reasons” to reduce his sentence to time served);

   •   United States v. Gonzalez, No. 2:18-CR-0232-TOR-15, 2020 WL 1536155, at *3
       (E.D. Wash. Mar. 31, 2020) (granting compassionate release because COVID-
       19 and defendant’s medical conditions constitute “extraordinary and
       compelling reasons”);

   •   United States v. Muniz, No. 4:09-CR-0199-1, 2020 WL 1540325, at *2 (S.D.
       Tex. Mar. 30, 2020) (“Because Defendant is at high-risk for severe illness from
       COVID-19 and because inmates in detention facilities are particularly
       vulnerable to infection, the Court finds that Defendant has demonstrated an
       extraordinary and compelling reason for compassionate release.”);

   •   United States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D.
       Cal. Apr. 9, 2020) (finding “extraordinary and compelling reasons” based on
       combination of “COVID-19 pandemic” and defendant’s “medical conditions”);

   •   United States v. Hansen, No. 07-CR-00520(KAM), 2020 WL 1703672, at *8-9
       (E.D.N.Y. Apr. 8, 2020) (granting compassionate release in light of “the unique
       risks posed by the COVID-19 pandemic to prisoners like Mr. Hansen, who is
       elderly and infirm”).

       As these cases demonstrate, courts around the country recognize that for

individuals who face the greatest risk of falling gravely ill from COVID-19 (those

who are elderly or have an underlying illness), the outbreak represents an

“extraordinary and compelling reason” that justifies compassionate release. Because

Mr. Wise clearly falls into both categories of vulnerability – he is almost 60 years

old and he suffers from heart disease and diabetes, among other serious medical

conditions – compassionate release is warranted here.

   B. The § 3553(a) Sentencing Factors Warrant Reducing Mr. Wise’s Sentence to
      Time Served and Imposing an Additional Term of Home Confinement.

       Under the compassionate release statute, when a defendant establishes the

existence of extraordinary and compelling circumstances justifying relief, courts must

                                          18
         Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 19 of 29



consider the relevant sentencing factors of 18 U.S.C. §3553(a) to determine whether

a sentencing reduction or modification is warranted. 18 U.S.C. § 3582(c)(1)(A)(i).

Here, Mr. Wise’s extreme vulnerability to a COVID-19 as a result of his age and

serious medical conditions, when combined with the other Section 3553(a) sentencing

factors, is grounds for relief. In addition, the fact that Mr. Wise was erroneously

sentenced as a career offender provides further support for relief.

         1. Mr. Wise’s Medical Conditions Render Him Especially Vulnerable to
            COVID-19.

         Mr. Wise suffers from a number of serious medical conditions that are difficult

to manage within the Bureau of Prisons even under the best of circumstances. These

conditions make Mr. Wise exceptionally vulnerable to COVID-19.

         Mr. Wise suffers from heart disease (both coronary artery disease and

hypertension), Type 2 diabetes, chronic kidney disease, asthma, arthritis, and gout. 20

Mr. Wise has been treated recently for multiple acute medical conditions. In October

2018, while on pretrial release, Mr. Wise underwent surgery to remove one of his

kidneys, where a cancerous tumor was located. He was hospitalized for six days. Mr.

Wise has also suffered three heart attacks, including one in October 2019, while in

transit to the Bureau of Prisons after sentencing. 21 The Court recommended that


20Gout is a form of inflammatory arthritis that is very painful. It usually occurs in
one joint at a time, often in the big toe. It is caused by hyperuricemia, the buildup of
excess uric acid in the body. Poor kidney function and diabetes are both associated
with the development of hyperuricemia. See Centers for Disease Control and
Prevention, Gout, available at https://www.cdc.gov/arthritis/basics/gout.html.
21   See PSR ¶ 68; Records from Kaiser Permanente (March 18, 2019); Records from
the Bureau of Prisons (provided April 17, 2020). BOP records reflect the following
current diagnoses for Mr. Wise, as of November 2019:
     •   Asthma
                                           19
          Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 20 of 29



BOP designate Mr. Wise to a Federal Medical Center, but BOP did not follow the

Court’s recommendation and sent him to FCI Allenwood Low.

          Mr. Wise uses an inhaler for his asthma and requires a host of other daily

medications to control and treat his other conditions. 22 He requires specialized care

in nephrology and cardiology. He needs blood work every two months, to monitor his

kidney function and uric acid levels. He needs chest x-rays every six months to assess

his heart and lung function. He needs CT scans every six months to check for cancer,

due to his recent history of kidney cancer. BOP medical records reflect that he is

designated to be seen in numerous chronic care clinics, including: cardiac, diabetic,

nephrology, hypertension, orthopedic/rheumatology, pulmonary/respiratory, and

endocrine/lipid.



      •   Atherosclerosis [hardening of the arteries, the cause of coronary artery disease]
      •   Chronic kidney disease, stage 3 (moderate)
      •   Essential (primary) hypertension
      •   Gout, unspecified
      •   Hyperlipidemia, unspecified [high blood cholesterol]
      •   Type 2 diabetes mellitus
      •   Unspecified osteoarthritis, unspecified site.
These records are voluminous and therefore not included with this filing; however,
they can be provided to the Court under separate cover if the Court would like to see
them.
22   BOP records reflect that Mr. Wise is currently prescribed the following medications:
      •   Albuterol inhaler (asthma)
      •   Allopurinol (gout)
      •   Amitriptyline (gout, arthritis)
      •   Aspirin (diabetes, hypertension, hyperlipidemia)
      •   Atorvastatin (hyperlipidemia)
      •   Carvedilol (hypertension, heart failure)
      •   Colchicine (gout)
      •   Losartan potassium (hypertension, kidney disease).

                                             20
       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 21 of 29



      Mr. Wise has a strong family history of heart disease and other serious medical

conditions resulting in early death and other bad outcomes. Mr. Wise’s father died of

a heart attack or stroke at age 54. PSR ¶ 60. One of Mr. Wise’s brothers died of lung

cancer at age 51. PSR ¶ 61. Another of Mr. Wise’s brothers (a paternal half-brother)

suffered a severe stroke in his late 40s and is now wheelchair-bound. PSR ¶ 63.

      Mr. Wise’s existing medical conditions make him especially vulnerable both to

developing COVID-19 and to suffering severe symptoms or death from the virus.

      The combination of heart disease and diabetes, in older adults, is especially

dangerous. A recently published study in the peer-reviewed medical journal JAMA

Cardiology found “an exponential increase in disease severity and mortality in those

beyond the sixth decade of life with cardiovascular disease (CVD) and diabetes.”23

The CDC has similarly identified heart disease and diabetes, among other chronic

illnesses, as conditions that place individuals at “high risk for severe illness from

COVID-19.” 24   The American Heart Association (AHA) is “advising caution and

preparation for people who have heart disease or who have survived a stroke. Based


23 AlGhatrif et al., The Dilemma of Coronavirus Disease 2019, Aging, and
Cardiovascular Disease, JAMA Cardiology (April 3, 2020) (emphasis added),
available at https://jamanetwork.com/journals/jamacardiology/fullarticle/2764300.
24 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html; see also CDC, Preliminary Estimates of the Prevalence of Selected
Underlying Health Conditions Among Patients with Coronavirus Disease 2019 —
United States, February 12–March 28, 2020 (April 3, 2020), available at
https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm            (finding    based     on
preliminary data that “persons with underlying health conditions such as diabetes
mellitus, chronic lung disease, and cardiovascular disease, appear to be at higher risk
for severe COVID-19–associated disease than persons without these conditions” and
emphasizing the importance of protecting those individuals from exposure through
social distancing and other strategies).
                                          21
           Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 22 of 29



on current information, it appears elderly people with coronary heart disease or

hypertension are more likely to be infected and to develop more severe symptoms.” 25

The American Diabetes Association has likewise warned that people with diabetes

face “a higher chance of experiencing serious complications from COVID-19.” 26

Moreover, “[h]aving heart disease or other complications in addition to diabetes could

worsen the chance of getting seriously ill from COVID-19 … because your body’s

ability to fight off an infection is compromised.” 27

           Chronic kidney disease is another serious risk factor. The National Kidney

Foundation has warned that “[p]eople with kidney disease … are at higher risk for

developing serious complications from COVID-19.” 28       A recent medical study of

patients in Wuhan, China found a high prevalence of kidney disease on admission

among patients hospitalized with COVID-19. The study further found that kidney

disease was associated with in-hospital mortality among COVID-19 patients. 29




25  See American Heart Association, Coronavirus (COVID-19) Resources,
https://www.heart.org/en/coronavirus/coronavirus-covid-19-resources; see also, e.g.,
The Harvard Gazette, Coronavirus and the Heart (April 14, 2020), at
https://news.harvard.edu/gazette/story/2020/04/covid-19s-consequences-for-the-
heart (explaining that “people with preexisting heart disease are at a greater risk for
severe cardiovascular and respiratory complications from COVID-19”).
26   See https://www.diabetes.org/covid-19-faq.
27   Id.
28   See https://www.kidney.org/covid-19.
29 Yichuan Cheng et al., Kidney Disease Is Associated with in-Hospital Death of
Patients with COVID-19, Kidney International Journal of the International Society
of    Nephrology     (March    5,   2020),   available    at https://www.kidney-
international.org/article/S0085-2538(20)30255-6/fulltext.
                                            22
        Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 23 of 29



        Asthma adds yet another risk factor. The CDC has warned that “[p]eople with

moderate to severe asthma may be at higher risk of getting very sick from COVID-

19,” which “can affect your respiratory tract (nose, throat, lungs), cause an asthma

attack, and possibly lead to pneumonia and acute respiratory disease.” 30 Mr. Wise’s

asthma, together with his multiple other serious chronic conditions, place him at an

extremely high risk of becoming seriously ill from COVID-19. It is vital to his health

that he take every precaution against contracting the coronavirus.

        At least two staff members at BOP’s Allenwood facilities have already tested

positive for COVID-19 (one at Allenwood Medium FCI and one at USP Allenwood)

according to information released by BOP. See https://www.bop.gov/coronavirus. The

outbreak of COVID-19 within the Bureau of Prisons, where Mr. Wise does not have

the ability to appropriately isolate and protect himself, seriously endangers Mr.

Wise’s already fragile health. Under these circumstances, compassionate release is

warranted.

        2. Mr. Wise Was Erroneously Sentenced as a Career Offender.

        Compassionate release is warranted for the separate reason that Mr. Wise was

incorrectly treated as a career offender at sentencing, resulting in an erroneous more-

than-doubling of the applicable guidelines range in his case.

        Mr. Wise’s plea agreement incorrectly stipulated that he was a career offender.

Dkt. No. 137, at 5 (¶ 7b). The PSR also incorrectly concluded that he was a career

offender based on prior convictions for attempted distribution of CDS. PSR ¶ 41.



30   See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.
html.
                                          23
       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 24 of 29



Accordingly, Mr. Wise was treated as a career offender at sentencing. Under the

career offender guidelines, Mr. Wise’s final offense level was 29 and his criminal

history category was VI, resulting in an advisory guidelines range of 151–188 months.

Stripping away the career offender enhancement, Mr. Wise’s total offense level is 21

and his criminal history category is V, resulting in an actual guidelines range of 70–

87 months. The erroneous application of the career offender guideline resulted in an

eight-level increase in Mr. Wise’s total offense level plus an increase of one criminal

history category. The effect of these erroneously applied enhancements was to more

than double the applicable guidelines range.

      Mr. Wise is plainly not a career offender because the offense of conviction in

this case—conspiracy to distribute a controlled substance under 21 U.S.C. § 846—is

not a “controlled substance offense” for purposes of the career offender guideline,

U.S.S.G. § 4B1.1. 31 In United States v. Norman, 935 F.3d 232, 239 (4th Cir. 2019),

the Fourth Circuit held that federal drug conspiracy offenses under § 846

categorically are not controlled substance offenses under § 4B1.2(b). Thus, Mr. Wise

indisputably is not a career offender.

      Alternatively, Mr. Wise is not a career offender because his prior convictions

for attempted distribution are not controlled substance offenses under U.S.S.G. §

4B1.2(b). The § 4B1.2(b) “controlled substance offense” definition only includes

completed offenses—not inchoate offenses like attempt. Even though the § 4B1.2

commentary, Application Note 1, lists “attempts,” this commentary is invalid because



31A “controlled substance offense” under U.S.S.G. § 4B1.1 is defined by U.S.S.G. §
4B1.2(b).
                                       24
       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 25 of 29



it conflicts with the text of § 4B1.2(b), which strictly limits the “controlled substance

offense” definition to completed offenses.

      Indeed, the D.C. Circuit recently ruled as such in United States v. Winstead,

890 F.3d 1082, 1090-92 (D.C. 2018), and held that an attempt offense can never

qualify as a § 4B1.2(b) “controlled substance offense.” The en banc Sixth Circuit held

the same in United States v. Havis, 927 F.3d 382 (6th Cir. 2019) (en banc). Judge

Hazel agreed with Winstead and Havis in United States v. Faison, 2020 WL 815699

(D. Md. Feb. 18, 2020); see also United States v. Bond, 418 F. Supp.3d 121 (S.D.W.V.

2019) (relying on Winstead and Havis to hold that an attempt is not a § 4B1.2

“controlled substance offense”); United States v. Carter, 2020 WL 907884 (S.D.W.Va.

Feb. 25, 2020) (same). And Judges Hollander and Grimm have come to the same

conclusion in oral rulings. See United States v. Alexander Mitchell, No. ELH-18-0581

(D. Md. Dec. 13, 2019); United States v. Hopkins, No. PWG-99-0024 (D. Md. March

12, 2020). Likewise, Chief Judge Bredar in United States v. Lisbon, 276 F. Supp.3d

456, 458-59 (D. Md. 2017), under the rule of lenity, accepted the defendant’s

argument that inchoate offenses cannot qualify as § 4B1.2 (b) “controlled substances.”

      Although the Court ultimately imposed a sentence below the career offender

range, the erroneous computation of the guidelines undeniably affected Mr. Wise’s

sentencing. The guidelines are “the starting point and the initial benchmark” at

every sentencing. Gall v. United States, 552 U.S. 38, 49 (2007). Indeed, “[t]he post-

Booker federal sentencing scheme aims to achieve uniformity by ensuring that

sentencing decisions are anchored by the Guidelines and that they remain a

meaningful benchmark through the process of appellate review.” Peugh v. United
                                             25
       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 26 of 29



States, 133 S. Ct. 2972, 2083 (2013). Accordingly, “[f]ailing to calculate the correct

Guidelines range constitutes procedural error.”      Id. As the Supreme Court has

explained:

      Even if the sentencing judge sees a reason to vary from the Guidelines,
      if the judge uses the sentencing range as the beginning point to explain
      the decision to deviate from it, then the Guidelines are in a real sense
      the basis for the sentence. That a district court may ultimately sentence
      a given defendant outside the Guidelines range does not deprive the
      Guidelines of force as the framework for sentencing. Indeed, the rule
      that an incorrect Guidelines calculation is procedural error ensures that
      they remain the starting point for every sentencing calculation in the
      federal system.

Id. (citations and internal quotation marks omitted).

      In Mr. Wise’s case, the “starting point” was erroneously more-than doubled.

Had the guidelines been correctly calculated, he likely would have received a lower

sentence.

      3. A Sentencing Modification Is Supported by the § 3553(a) Factors.

      Under these circumstances, the requested modification of Mr. Wise’s sentence

is consistent with all of the sentencing factors set forth in 18 U.S.C. § 3553(a).

      Mr. Wise was convicted of a low-level role in a nonviolent drug organization.

His plea agreement reflects that he “facilitated” one transaction (a sale of 132.5 grams

of heroin) by this organization “by soliciting [an undercover ATF agent] to enter the

residence” where the drugs were located; he then “stood guard at the door and

discussed selling marijuana and narcotics with the ATF UC.” Dkt. No. 137, at 4-5.

While Mr. Wise’s offense conduct was undeniably serious, it did not involve any

violence or the use of a firearm or other weapon.



                                           26
       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 27 of 29



       Continued incarceration is not necessary to protect the community from the

crimes of the defendant. Mr. Wise’s criminal history consists largely of street-level

drug offense for which he received little or no jail time. He has never served a multi-

year term of incarceration prior to the sentence in this case. He has no history of

using firearms or violence in connection with drug offenses or otherwise. He has

never been the organizer or leader of any drug organization or moved large quantities

of drugs.

       Instead, Mr. Wise’s history of street-level drug offenses is entirely consistent

with his own significant, lifelong struggles with addiction. See PSR ¶¶ 70-72. While

on pretrial supervision in this case, Mr. Wise was diagnosed with Severe Heroin and

Cocaine Use Disorder; however, he was unable to receive the recommended intensive

outpatient treatment due to his stringent release conditions.        PSR ¶ 72.      He

ultimately relapsed and his bail was revoked as a result of positive tests for cocaine.

PSR ¶ 14. Drug treatment will be an important part of Mr. Wise’s supervised release.

With the appropriate treatment, which the Probation Office will undoubtedly

facilitate, he does not present a continuing danger to the community.

       In addition, at almost 60, Mr. Wise’s likelihood of recidivism is significantly

lowered. 32   He has a release plan in place that includes a stable residence.




32   See, e.g., U.S. Sentencing Commission, Recidivism Among Federal Drug
Trafficking      Offenders,    available     at    https://www.ussc.gov/sites/default
/files/pdf/research-and-publications/research-publications/2017/20170221_
Recidivism-Drugs.pdf, at 3 (finding that recidivism among federal drug trafficking
defendants is closely correlated with age at release, with defendants 60 and over
having the lowest recidivism rate of 16.5%, compared to 65% among offenders 21 and
under).
                                          27
       Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 28 of 29



Undersigned counsel has verified that Mr. Wise has a place to stay, including his own

bedroom, in the home of his nephew, James Lee (the son of Mr. Wise’s sister). Mr.

Lee works for Harbor Hospital in Baltimore as supervisor of the Environmental

Protection Services (janitorial) department. Mr. Lee confirmed that he is happy to

open his home to his uncle, even if Mr. Wise is required to remain in the residence on

long-term home confinement.

      In this case, like those cited above, infra at 16-18, a modification of the sentence

would not diminish the seriousness of the offense, nor would it place the public in any

danger. An additional term of home detention as a condition of supervised release

will adequately protect the community and ensure that Mr. Wise does not reoffend.

The extraordinary and compelling circumstances presented by the uncontrolled

spread of COVID-19—compounded by the heightened risks faced by Mr. Wise, whose

ability to engage in basic self-protective measures is restricted—warrant relief. Mr.

Wise has already served nearly a year in the Bureau of Prisons. That time, together

with an additional lengthy period of home detention, is “sufficient, but not greater

than necessary” to satisfy the goals of sentencing under § 3553(a).

                                     CONCLUSION

      The novel coronavirus is highly transmissible, extraordinarily dangerous, and

poses a severe threat of death to older individuals with underlying illnesses. Given

Mr. Wise’s age and multitude of serious health issues, he is exceptionally vulnerable

to contracting the deadly disease, which constitutes “extraordinary and compelling

reasons” to grant his motion for compassionate release. Mr. Wise respectfully

requests that the Court modify his sentence to time served plus five years of
                                           28
      Case 1:18-cr-00072-ELH Document 172 Filed 04/21/20 Page 29 of 29



supervised release, with any portion the Court deems appropriate to be served on

home confinement.


                                    Respectfully submitted,

                                    JAMES WYDA
                                    Federal Public Defender
                                    for the District of Maryland

                                    __/s/
                                    Elizabeth G. Oyer
                                    Senior Litigation Counsel
                                    100 South Charles Street
                                    Tower II, 9th Floor
                                    Baltimore, Maryland 21201
                                    Phone: (410) 962-3962
                                    Fax: (410) 962-0872
                                    Email: liz_oyer@fd.org




                                      29
